Citation Nr: 0329745	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  00-22 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a shoulder 
condition.

2.  Entitlement to service connection for a skeletal 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel




INTRODUCTION

The appellant served on active duty from September 1998 to 
March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Los Angeles, California.

The appellant also perfected an appeal as to entitlement to 
service connection for knee, hip, and ankle disorders.  These 
claims were granted in a May 2003 rating decision.


REMAND

Notwithstanding the RO's efforts to prepare this case for 
appellate review, the claims will be remanded.  It appears to 
the Board that a medical examination is needed in each 
instance to decide the claim and post-service medical records 
dated earlier than those currently of record should be 
sought.  

The action sought in this Remand is required by the Veterans 
Claims Assistance Act of 2000 (the VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  The VCAA, 
enacted on November 9, 2000, requires VA to provide certain 
assistance and notice to claimants of VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  
New regulations have been promulgated implementing the 
statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  

It appears that the VCAA applies to the claims of entitlement 
to service connection for shoulder and skeletal conditions, 
respectively.  Although the claims were filed before the 
enactment of the VCAA, VA had not finally completed its 
adjudication of them at that time.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991); cf. Kuzma v. Principi, No. 03-7032, 
2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003) (VCAA 
did not apply to a claim that was the subject of a Board 
decision entered before the enactment of the VCAA).

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under 
the VCAA, a need for a medical examination or opinion in the 
decision of the claim is considered to exist "if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) . . . "

(A) contains competent evidence that 
the claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
	(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
	(C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.

38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  By this standard, a medical examination is 
needed to decide each of the claims.

The medical evidence now of record suggests that the 
appellant has a shoulder disability or symptoms of one.  The 
report of an October 2001 VA joints examination notes that 
the appellant complained of pain in her left shoulder during 
the examination and states a diagnostic impression that this 
pain "is secondary to an early acromioclavicular arthritis" 
brought on by her use of crutches to deal with disabilities 
of the lower extremities.  The examiner's opinion concerning 
the likely origin of her left shoulder pain indicates that 
the condition may be service related because in a May 2003 
rating decision, the appellant was granted service connection 
for disabilities of the hips, ankles, and knees.  See 38 
C.F.R. § 3.310(a) (2003) (service connection may be 
established for a disability shown to be proximately due to 
or the result of a service-connected disease or injury).  
Thus, the evidence shows that the appellant has a left 
shoulder condition that may be service-related.  38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  

Likewise, the medical evidence now of record suggests that 
the appellant has a "skeletal condition" or symptoms of 
one.  It appears to the Board that in citing a "skeletal 
condition," the appellant has pointed to the fibromyalgia 
with which, the medical evidence on file shows, she currently 
is diagnosed, and myofascial pain syndrome, which medical 
assessments on file indicate she may have.  It should be 
noted that the May 2003 grant of service connection for 
disabilities of the hips and ankles characterized these as 
manifestations of fibromyalgia.  However, the report of the 
October 2001 VA joints examination shows that the examiner 
posited that she was suffering from a broader, "systemic 
fibromyalgia" as well.  The examiner noted that while 
"[t]here is no skeletal abnormality noted at the present 
time[,] . . . a diagnosis of fibromyalgia or myofascial pain 
syndrome is certainly within reason."  The report of a VA 
joints examination performed in October 2000 states a 
diagnosis of "[f]ibromyalgia . . . severe" without limiting 
the diagnosis to a specific part of the body.  Conversely, a 
June 2000 VA outpatient treatment record that is on file 
notes an assessment of "[p]ossible [f]ibromyalgia" and 
suggests that this disease could be affecting various parts 
of the appellant's musculoskeletal system, including parts 
not the subject of any grant of service connection in this 
case.  A rheumatology evaluation performed in October 2001 
after the VA examination resulted in an assessment of 
"[d]iffuse myalgia and arthralgia . . . most likely 
fibromyalgia."  

Thus, it appears to the Board fair and reasonable to regard 
the appellant's claim of entitlement to service connection 
for a "skeletal condition" as one concerning systemic 
fibromyalgia and myofascial pain syndrome.  See Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991) (VA has a duty to 
identify and adjudicate all claims reasonably raised by the 
record, whether formally claimed by the claimant or not).  
Furthermore, although her service medical records indicate 
that she was not diagnosed with these conditions specifically 
during service, they indicate widespread musculoskeletal 
complaints which additional medical assessment in this case 
could find represented fibromyalgia and/or myofascial pain 
syndrome, in much the same way as the October 2001 VA 
examination found that her hip and ankle pain represented 
fibromyalgia.  Thus, the evidence shows that the appellant 
has fibromyalgia, possibly systemic, and may have myofascial 
pain syndrome and that both may be service related.  
38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  

However, the medical evidence currently of record is not 
sufficient to resolve either claim.  Id.  This evidence does 
not confirm whether the appellant has a widespread "skeletal 
condition" represented by systemic fibromyalgia and/or 
myofascial pain syndrome and if so, whether the condition is 
attributable to a disease or injury that she contracted 
during her service.  The evidence does not confirm whether 
the appellant has a distinct disability of the left shoulder 
that is arthritis - - the diagnosis of arthritis stated in 
the report of the October 2001 VA examination is not 
supported by any x-ray findings - - or other disorder of that 
part.  Therefore, new VA examinations are necessary to 
resolve the claims.  Id.

Furthermore, because the appellant has claimed entitlement to 
service connection for a "shoulder condition," re-
examination also should address the question whether she 
currently has arthritis of the right shoulder (or other 
disorder of that part) and if so, whether the condition is 
attributable to her service.  Although the post-service 
medical records and examination reports on file do not 
indicate that currently, she has any disorder of the right 
shoulder, her service medical records reflect that she was 
treated for a right shoulder injury during service.  

Before new VA examinations are performed, VA should assure 
that it has secured all medical records pertinent to the 
claims that may remain outstanding.  Under the VCAA, VA must 
make reasonable efforts to obtain records pertinent to a 
claim for benefits, and if the records could not be secured, 
must so notify the claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  When records needed to decide a claim for 
VA benefits are in the custody of a federal department or 
agency, VA must continue to try to obtain them until it has 
been successful unless it is reasonably certain that they do 
not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  The 
implementing regulation prescribes the content of the notice 
that VA should give to a claimant if it is unable to obtain 
records.  38 C.F.R. § 3.159(e).  

In response to an April 2001 letter from the RO requesting 
that she identify evidence that could substantiate her 
claims, the appellant indicated that she had been receiving 
treatment at the VA medical facility in Loma Linda, 
California for fibromyalgia since April 1999.  Currently, the 
claims file contains medical records from that facility dated 
from March to June 2000 and shows that in February 2000, the 
facility indicated that it had no treatment records for the 
appellant.  While the case is in remand status, the RO should 
assure that all the VA medical records cited by the appellant 
have been obtained in this case or if not, do not exist and, 
in addition, that all VA medical records pertinent to the 
claims and dated from June 2000 have been obtained.

The Board also notes that the unspecified skeletal condition 
claimed by the appellant may have been resolved by the May 
2003 grant of service connection for fibromyalgia of the hips 
and ankles.  If that is the case, then this claim would no 
longer be before the Board.  However, since the appellant has 
not specified the skeletal condition she is claiming, further 
clarification should be sought.

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to clarify the 
skeletal condition for which she 
initially sought service connection and 
to indicate whether the grant of service 
connection for fibromyalgia of the hips 
and ankles satisfactorily resolved this 
claim.  

If the appellant indicates this claim has 
been resolved, do not complete any of the 
following actions regarding this claim.  
If she does not respond, complete all 
development requested.

2.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim(s).  In 
particular, ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 38 C.F.R. § 3.159, 
are fully complied with and satisfied.  
Notify the veteran of what evidence, if 
any, she is to submit and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003), as well as any controlling legal 
guidance issued after the date of this 
Board decision.  

3.  Obtain all outstanding medical 
records prepared at any VA medical 
center, to include Loma Linda, dated from 
April 1999 through the present, 
reflecting treatment of the appellant.  
These efforts must continue until is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  Document in 
the claims file all attempts to secure 
this evidence and provide appropriate 
notice to the appellant and her 
representative regarding records that 
could not be obtained.  



4.  After obtaining any available 
evidence described above or further 
identified by the appellant, schedule her 
for the following VA examinations:

(A)  An orthopedic examination to 
determine whether she has arthritis, or 
other disorder, of the left and/or right 
shoulder and if so, whether service 
related.  If available, the same 
physician as performed the VA joints 
examination in October 2001 should 
perform this examination.  X-rays of the 
left shoulder should be taken.  All other 
tests and studies thought necessary by 
the examiner should be performed.  The 
claims file must be made available to the 
examiner and the examiner is requested to 
confirm that it was available for review.  
If a current disorder of the left and/or 
right shoulder is shown present, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or better) that 
the disability is the result of injury or 
disease that the appellant incurred in 
service or secondarily or has been 
brought on by her use of crutches to deal 
with problems of the hips, ankles, and/or 
knees.  The opinion should differentiate 
clearly between current disorders of the 
left shoulder and current disorders of 
the right.  A full rationale for the 
opinion should be provided.

If the skeletal disorder claim remains on 
appeal (see #1 above) (B)  A rheumatology 
examination to determine whether she has 
systemic fibromyalgia and/or myofascial 
pain syndrome and if so, whether service 
related.  All other tests and studies 
thought necessary by the examiner should 
be performed.  Consultation with an 
orthopedic surgeon or other specialist 
should be obtained if the examiner thinks 
necessary.  The claims file must be made 
available to the examiner and the 
examiner is requested to confirm that it 
was available for review.  If systemic 
fibromyalgia and/or myofascial pain 
syndrome is shown present, the examiner 
should indicate what parts of the body 
are affected thereby.  Then, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or better) that the 
disability is the result of injury or 
disease that the appellant incurred in 
service or had its first onset during her 
service.  A full rationale for the 
opinion should be provided.

5.  Thereafter, the claim(s) should be 
re-adjudicated.  If the benefits sought 
on appeal remain denied, the appellant 
and her representative should be provided 
with a supplemental statement of the case 
and given an opportunity to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


